Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on June 14, 2022 is acknowledged.
                                              Status of the Application
2. Claims 1-5 and 7-25 are pending under examination. Clams 6 and 26-62 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow. 
Response to Arguments:
3. The objection to the specification has been withdrawn in view of the amendment.
4. The rejection of claims 1-5 and 14-25 under 35 USC 102(a)(1) as being anticipated by Ukanis has been withdraw in view of the amendment.
5. With reference to the rejection of claims of claims 1-25 under 35 USC 103 as being unpatentable over Ukanis in view of Dahl, the Applicant’s arguments and the amendment were found unpersuasive. With reference to no teaching of at least one extension primer comprising methylated cytosines, the arguments were found unpersuasive. As discussed in the rejection Dahl teach use of tagged primer for primer extension of a predetermined region specific for methylated cytosines (para 0067-0075) wherein Dahl teach a tag comprising biotin modification or modified cytosine that includes methylated cytosines, wherein the biotin tag comprises chemical blocking group (biotin-NeGlucose-5hmC) which comprises methyl cytosines (para 0068, 0134) that that blocks DNMT1 methyl transferase in methyl transferase dependent assay and increases efficiency in determining the ratio between 5meC, and 5hmC . The rejection is maintained and rewritten to address the amendment.                           
                                             Claim Rejections - 35 USC § 103
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         Claims 1-5 and 7-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ukanis et al.(US 2016/0177359) in view of Dahl et al. (US 2014/0363815).
   Ukanis et al. teach a method of claim 1, forming amplification products of a target polynucleotide comprising: (a) contacting a target polynucleotide present in a polynucleotide sample with transposomes to yield a plurality of tagged fragments, wherein individual transposomes comprise a transposase complexed with a transposon sequence having a transposon element, wherein a given tagged fragment of the plurality comprises the  transposon sequence joined to the 5' end of a segment of the target polynucleotide (para 0271, 0280-0283: indicating genomic DNA combined with transposomes comprising transposase complexed with transposon sequences);
(b) subjecting said plurality of tagged fragments to an extension reaction using extension primers to yield extension products wherein individual extension primers having a segment at a 3' end exhibiting sequence complementarity to a tagged fragment and individual extension primers having a segment at a 3' end exhibiting sequence complementarity to a tagged fragment; and a segment at a 5' end lacking sequence complementarity to the tagged fragment wherein a given extension product comprises (i) a sequence of the given tagged fragment and a complement of an extension primer sequence or (ii) a complement of the given tagged fragment sequence and the extension primer sequence (para 0272, 0280-0283: indicating tail primer extension to add adapters); and (c) amplifying the extension products using a primer pair to yield amplification products, wherein the primer pair includes a first primer comprising the transposon sequence or a portion thereof and a second primer comprising the sequence of the segment at the 5’ end of the extension primer or a portion thereof, wherein individual amplification products comprise a single copy of the transposon sequence or a complement thereof (para 0272, 0280-0283: indicating amplification of adaptor joined fragments).
   With reference to claim 2-4, Ukanis et al. teach that the segment at the 3' end of
individual extension primers lacks sequence complementarity to the transposon
sequence complementarity to the transposon sequence or the segment at the 3’ end of
individual extension primers comprises a gene specific sequence the extension primers
comprise a mixture of gene specific extension primers (para 0272, 0280-0283). 
       With reference to claim 5, Ukanis et al. teach that the extension primers share an
identical segment at the 5’ end (para 0272, 0280-0281).
      With reference to claim 14, Ukanis et al. teach that at least one of the first and
second primers of the primer pair comprises a barcode sequence, an amplification
primer binding sequence, a sequencing primer binding sequence, or combinations
thereof (para 0280-0283).
With reference to claims 15-16, 19, Ukanis et al. teach that the polynucleotide is a cell-
free polynucleotide and the polynucleotide is a genomic polynucleotide and the
polynucleotide sample is obtained from a biological fluid (para 0310-0311, 0328, 0333).
With reference to claims 17-18, Ukanis et al. teach that the polynucleotide sample is
obtained from a formalin-fixed paraffin-embedded (FFPE) tissue sample obtained from
a frozen tissue sample (para 0333-0334).
With reference to claim 20, Ukanis et al. teach that the transposon sequence
comprises methylated cytosines (para 0374).
With reference to claims 21-22, Ukanis et al. teach that the transposase is a Tn
transposase, an MuA transposase, or a Vibhar transposase, wherein the transposase is
a Tn transposase selected from Tn3, Tn5, Tn7, and Tn10 (para 0179-0180).
With reference to claim 23, Ukanis et al. teach that the individual transposomes
comprise a dimer of monomers, which monomers comprise a transposase complexed
with a transposon sequence (para 0271, 0280).
With reference to claims 24-25, Ukanis et al. teach that the amplifying of (c) is effected
by a Hot-Start enzyme, wherein the Hot-Start enzyme is a Hot-Start Polymerase (para
0460). 
     However, Ukanis et al. did not teach at least one of the extension primers comprising methylated cytosines, subjecting extension products comprising hemi-methylated double stranded DNA to methylation by DNA (cytosine-5)-methyltransferase 1 (DNMT1) and deamination of the extension products by bisulfite of claims 7-13.
      Dahl et al. teach a method claims 7-13, for detecting 5-methylcytosine and/or 5-
hydroxymethyl cytosine in a target nucleic acid comprising converting genomic DNA by
bisulfite or by using DNMT1 enzyme, amplifying converted DNA using tagged primers
specific for methylated cytosines, wherein at least one of the tagged primers comprise chemical blocking group comprising 5hmeC (biotin-N3glucose-5hmeC (para 0066-0068, 0134) and extension products comprising hemi-methylated nucleic acids and detecting 5meC or 5hmC methylation status in the target nucleic acid (para 0058-0075, 0134).
      It would have been prime facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Ukanis et al. to include
detection of methylated cytosine comprising extension products amplified using tagged primers comprising chemical blocking group as taught by Dahl et al. to develop an improved method for detecting methylation status of a target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references to develop an
improved method with a reasonable expectation for success that the combination would
improve the detection of a target nucleic acid based on methylation status because
Dahl et al. explicitly taught that blocking group on tagged primers improve the efficiency of the method in detecting the discrimination of 5meC and 5hmeC bases in a DNA sample (para 0068, 0134) and detection of methylation status would predict a
predisposition to a disease in a subject and help in setting therapeutic measures 
(para 0075-0081). Such a modification of the method is considered obvious over the cited art.
                                                     Conclusion
            No claims are allowable.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637